Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Uno de los graves males que aqueja al sistema judicial puertorriqueño lo es, sin duda, las continuas e injustifica-das suspensiones de los señalamientos de juicio a nivel de los tribunales de instancia; situación que causa no sólo in-comodidad, e inconveniencias, a los ciudadanos citados para dichos señalamientos, los cuales se ven obligados a comparecer al tribunal una y otra vez, sino que una inne-cesaria erogación de fondos públicos. Ello no obstante, y dada la peculiar situación de hechos del presente caso, con-currimos con el resultado a que llega el Tribunal en el mismo; esto es, que procede la suspensión del juicio que contra Ricardo Molinari Such actualmente se celebra ante el Tribunal Superior de Puerto Rico, Sala de San Juan.
Consideramos necesario, sin embargo, expresarnos por separado. Ello lo hacemos, entre otras razones, con la es-peranza de que nuestras palabras, de alguna forma, ayu-den a evitar que en el futuro se vuelva a repetir la sitúa-*671ción de derecho planteada hoy ante nuestra consideración; esto es, la necesidad de la suspensión de un proceso criminal debido a que un partido político inexplicablemente en-tendió procedente, con el único propósito de adelantar sus objetivos políticos, difundir un anuncio que afecta, de ma-nera sustancial, no sólo los derechos de un ciudadano que ha sido traído ante los tribunales del País para responder de la supuesta comisión de un delito público, sino la cali-dad de vida que debe imperar en nuestra sociedad.
HH
En horas de la madrugada del día 25 de junio de 1994 —y en la intersección que forman la carretera 177 con el “acceso” de la carretera 52, las cuales son vías públicas, y en jurisdicción de Río Piedras, San Juan, Puerto Rico— ocurrió un trágico y lamentable accidente entre un auto-móvil marca Chrysler, modelo 1988, conducido por Ricardo Molinari Such y un auto Pontiac, modelo 1994, conducido por la Sra. Lilliam Alfonso Nogales.
Como consecuencia de dicho accidente murió, en el acto, el joven Julio Antonio Arroyo Alfonso, hijo de la señora Alfonso Nogales y quien viajaba, como pasajero, en el au-tomóvil Pontiac que ésta conducía. Varios días más tarde, y como resultado directo de las heridas sufridas en el refe-rido accidente, falleció la señora Alfonso Nogales. En adi-ción, en dicho accidente resultó herido el conductor Moli-nari Such. Esa misma noche, y aproximadamente dos (2) horas más tarde de la ocurrencia del accidente, la Policía de Puerto Rico sometió a Molinari Such a un análisis quí-mico de aliento, arrojando el mismo un resultado de “0.10 centésimas de uno por ciento de alcohol en [su organismo]”. Certiorari, pág. 2.(1)
*672Luego de celebrada la correspondiente vista para deter-minación de causa probable para arresto y la vista prelimi-nar que establece la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el Ministerio Fiscal radicó dos (2) plie-gos acusatorios ante el Tribunal Superior de Puerto Rico, Sala de San Juan, mediante los cuales le imputó a Ricardo Molinari Such dos (2) cargos por infracción al Art. 87 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. see. 4006, el cual es delito grave.(2) En dichos pliegos acusatorios se alegó por el Estado, como hechos constitutivos de la "im-prudencia crasa y temeraria” que requiere la citada dispo-sición legal, que Molinari Such, al momento del accidente, conducía el automóvil en estado de embriaguez, a una ve-locidad mayor que la permitida por ley y sin llevar encen-didas las luces delanteras del vehículo.(3)
El acto de lectura de acusación se llevó a efecto el día 24 de agosto de 1994. En dicho día, el magistrado que presidía los procedimientos en ese momento, en sustitución del juez regular de la sala a la cual estaba asignado el caso, denegó una solicitud de posposición del “señalamiento automático de juicio” que se había realizado a nivel de vista prelimi-nar,(4) predicada la misma en que en dicha fecha, 21 de *673septiembre de 1994, Molinari Such se encontraría cur-sando estudios en una universidad de los Estados Unidos. El día 21 de septiembre de 1994, y con el propósito de que se completara el descubrimiento de prueba, el tribunal de instancia suspendió el acto del juicio y procedió a re-señalar el mismo —sin objeción de la defensa — (5) para el día 15 de noviembre de 1994.
Así las cosas —y con motivo del “referéndum” que es-taba señalado para celebrarse en Puerto Rico el día 6 de noviembre de 1994, “referéndum” mediante el cual los ciu-dadanos de este País votarían sobre unas propuestas en-miendas constitucionales— el 27 de octubre de 1994 se co-menzó a difundir por las distintas estaciones de televisión del País un anuncio, el cual, en lo pertinente, comenzaba con un “frenazo”, apareciendo en cámara el brazo de un niño, inerte, sobre el pavimento, escuchándose la voz de una persona que expresaba:
UN ACCIDENTE PUEDE CEGARLE LA VIDA A CUALQUIERA,
AL CULPABLE LE ESPERARIA LA CARCEL,
PERO SI ES AMIGO DE ROSSELLÓ,
LA JUSTICIA ES DIFERENTE.
DE FORTALEZA VIENEN A SACARLO DEL LÍO EL SUPERINTENDENTE PUEDE DECLARAR NEGLIGENTE A LA VÍCTIMA,
SE OLVIDAN LAS PRUEBAS DE ALCOHOL.
AL RICO LO PROTEGEN SUS INFLUENCIAS,
EL POBRE SÓLO TIENE SUS DERECHOS. ...
¡CUIDADO!
AL QUE ABUSA DEL PODER
NO SE LE PUEDE DAR MAS PODER. Solicitud de certiorari, pág. 6.
La representación legal de Molinari Such, con fecha de 28 de octubre de 1994, partiendo de la premisa que el transcrito anuncio provenía del Partido Popular Democrá-tico,*674(6) le cursó una misiva al Presidente de dicha colectivi-dad política, Hon. Héctor Luis Acevedo, en la cual expre-saba que el referido anuncio obviamente se refería al caso de su representado, le causaba un daño incalculable a éste, y le solicitaba que tomara la acción correspondiente para que dicho anuncio fuera retirado de la televisión. Varios días más tarde, el 31 de octubre de 1994, la representación legal de Molinari Such radicó ante el tribunal de instancia una “Moción urgente para que se muestre causa y sobre otros extremos”; escrito en el cual expresó, en síntesis, que el referido anuncio impedía que su representado recibiera un juicio justo e imparcial. Solicitó del foro de instancia el señalamiento y celebración de una vista para dilucidar la procedencia jurídica del anuncio, su inmediata suspensión, y la posposición del juicio pautado para el 15 de noviembre de 1994.
El tribunal de instancia emitió, ese mismo día, una or-den mediante la cual señaló una vista, a ser celebrada la misma el 1ro de noviembre de 1994. En adición, ordenó que se citara para dicha vista a los Ledos. Héctor Luis Acevedo y Carlos Ortiz Morales, “en sus respectivas capa-cidades de Presidente y Director de Campaña del P.P.D.”, al igual que a un representante de la agencia de publicidad productora del anuncio. La vista se llevó a cabo en el día señalado.(7) El tribunal de instancia denegó la solicitud de paralización de la difusión del anuncio en controversia y ratificó el señalamiento de 15 de noviembre de 1994. En dicho día, la defensa reprodujo su señalamiento, solici-tando que el juicio fuera pospuesto para una fecha posterior. Dicha solicitud fue denegada por el tribunal de instancia, procediéndose a comenzar el proceso de selec-*675ción del Jurado que decidiría, como juzgador de los hechos, la inocencia o culpabilidad de Molinari Such.(8)
Inconforme con la denegatoria del foro de instancia de suspender el juicio, Ricardo Molinari Such ha acudido ante este Tribunal —vía certiorari— en revisión de dicha deter-minación judicial, imputándole al foro de instancia haber errado:
... al Resolver No Ha Lugar una Moción de Suspensión radi-cada el 31 de octubre de 1994, resometida el 15 de noviembre de 1994 y declarada Sin Lugar el 16 de noviembre de 1994, en pleno abuso de la discreción judicial y violentando así el dere-cho del acusado a tener un juicio justo e imparcial. Solicitud de certiorari, pág. 4.
Mediante Resolución de fecha 18 de noviembre de 1994, ordenamos la paralización de los procedimientos a nivel de instancia, concediéndole término al Procurador General de Puerto Rico para que compareciera a exponer su posición respecto al recurso radicado. Dicho funcionario ha compa-recido, oponiéndose a la solicitud de suspensión del peticio-nario Molinari Such. Estamos contestes, repetimos, en que procede la revocación de la resolución recurrida.
1 — I
No hay duda de que el accidente automovilístico en con-troversia, trágico por demás, recibió amplia cobertura en los medios noticiosos del País. Prácticamente todos los ciu-dadanos de este País somos testigos de ello. Dicha cober-tura, tampoco debe haber duda, no sólo se debió al hecho lamentable y trágico de haber perecido en el mismo una *676joven madre con su joven hijo, sino que a otras circunstan-cias realmente ajenas a los hechos en sí; circunstancias que no deben, ni pueden, ser consideradas en relación con la determinación de inocencia, o culpabilidad, que tendrá que hacer, en su día, el juzgador de los hechos.
De cualquier forma, realmente no se necesita que uno sea muy perspicaz para poder aseverar, con cierto grado de seguridad, que, dada la masiva atención que el caso ha recibido de parte de la prensa del País y el hecho de que vivimos en una Isla de cien (100) por treinta y cinco (35), prácticamente todos, y cada uno de los ciudadanos que re-siden en la misma han oído hablar de, o leído sobre, el “caso Molinari” y tienen alguna opinión sobre lo sucedido. Dicha conclusión cobra fuerza por lo acontecido, hasta la fecha, a nivel de instancia durante el proceso de desinsa-culación del Jurado; esto es, las contestaciones que sobre el asunto han ofrecido los candidatos a jurados, a preguntas de los abogados de las partes, constituyen evidencia feha-ciente de ello.
Ello no obstante, y como es de todos conocido, el mero hecho de que la ciudadanía —o los candidatos a integrar el Jurado en un caso en particular— tengan algún conoci-miento sobre los hechos de un caso en específico, por razón de haber escuchado o leído sobre el mismo en los medios noticiosos, no es razón suficiente para suspender la cele-bración del juicio criminal que, en relación con unos hechos alegadamente delictivos, el Estado haya instado contra una persona.
Esto es, la procedencia de una solicitud de suspensión, de parte del imputado de delito, del juicio en su fondo de cualquier caso criminal, basada dicha solicitud en que el caso ha sido objeto de excesiva publicidad por parte de los medios noticiosos del País, dependerá de si dicho imputado puede demostrar, en forma satisfactoria, que la divulga-ción de noticias sobre su caso ha sido de tal naturaleza, impacto y exposición que efectivamente le privan del dere-*677cho constitucional a recibir un juicio justo ante un Jurado imparcial;(9) derecho que, como es sabido, forma parte del debido proceso de ley, el cual le garantiza a todo imputado de delito que su inocencia o culpabilidad únicamente podrá ser determinada a base de la evidencia admitida en el re-cinto judicial y no como producto de noticias o informacio-nes ajenas al proceso judicial propiamente.(10)
Dicha demostración, de parte del imputado de delito, es requerida debido a que la sociedad, al igual que éste, tiene el derecho a que los procesos criminales se ventilen prontamente. Como expresáramos en Pueblo v. Miró González, 133 D.P.R. 813, 817 (1993), citando a Pueblo v. Rivera Santiago, 126 D.P.R. 810, 818 (1990), voto particular de la Juez Asociada Señora Naveira de Rodón, el derecho a juicio rápido es uno que “ ‘cobija tanto a los acusados como al Pueblo, en el sentido de que si bien los acusados tienen el derecho constitucional a ser juzgados con celeridad, tam-bién la sociedad exige que aquellos a quienes se les acusa de violentar sus leyes sean juzgados con prontitud’ (Enfasis suplido.)
Es por ello que confrontado un magistrado, al comienzo de un caso y en etapa de la desinsaculación del Jurado, con un planteamiento sobre publicidad excesiva y adversa, éste deberá hacer todos los esfuerzos, razonables y a su alcance, por que se pueda seleccionar, para actuar como jurados, a doce (12) ciudadanos que puedan decidir el caso en forma imparcial y objetiva. En esta encomienda deberán mante-ner presente tanto el magistrado, como los abogados de las partes, que con toda probabilidad será imposible conseguir personas que no hayan leído o escuchado alguna informa-ción sobre el caso; razón por la cual lo verdaderamente importante no será el conocimiento, o ignorancia, que so-*678bre el caso tengan dichos ciudadanos sino que lo será la integridad de las personas escogidas y la firmeza de su compromiso de resolver el caso únicamente a base de la prueba que sea admitida en el juicio.(11)
A esos efectos y fines, los magistrados de instancia po-drán tomar, entre otras, medidas tales como: llevar a cabo un voir dire exhaustivo y riguroso con el propósito de inda-gar sobre cuán extenso es el conocimiento pre con juicio adquirido por los candidatos a jurados y sobre los efectos que dicha información ha tenido sobre ellos; otorgar a las partes recusaciones perentorias adicionales a las provistas por la Regla 123 de Procedimiento Criminal, 34 L.P.R.A. Ap. II; impartir, desde el comienzo del caso, instrucciones cuidadosas y exhaustivas sobre la responsabilidad de dichos ciudadanos al actuar como jurados y lo que se espera de ellos; y “secuestrar” al Jurado una vez el mismo ha sido escogido y juramentado en definitiva.(12)
En el presente caso, sin embargo, realmente no nos en-frentamos a un planteamiento “clásico” sobre publicidad, pre juicio, excesiva y adversa por parte de los medios noti-ciosos del País. Esto es, no obstante la amplia cobertura, y atención, que la prensa radial, televisiva y escrita le ha dado, y brindado, al caso hoy ante nuestra consideración, la representación legal del peticionario Molinari Such, que tengamos conocimiento, nunca ha planteado, ni a nivel de instancia ni ante este Tribunal, que su representado no puede obtener un juicio justo e imparcial debido a la publi-cidad excesiva que ha recibido el caso de parte de los me-dios noticiosos del País. En relación a ello es dé notar, como señaláramos en la relación que de los hechos hiciéramos al comienzo del caso, que la defensa no objetó el señalamiento para juicio de 15 de noviembre de 1994 que el tribunal de instancia hiciera en el caso.
*679rH h-l h — I
A lo que realmente nos enfrentamos en el presente caso es a un planteamiento sobre publicidad adversa, de carác-ter sui géneris, de parte del peticionario Molinari Such; esto es, sobre una alegada imposibilidad de recibir un jui-cio justo e imparcial por razón de la difusión en la televi-sión de un anuncio político pagado, relacionado el mismo con el referéndum celebrado el pasado 6 de noviembre de 1994, y que “salió al aire”, por primera vez, él 27 de octubre de 1994. Dicha situación, naturalmente, puede tener el mismo efecto contaminador y perjudicial en los potenciales candidatos a jurados que una publicidad masiva y adversa por parte de los medios noticiosos.(13)
Hemos observado el “tape o cinta video magnetofónica” de dicho anuncio en varias ocasiones; “cinta” que no sólo fue presentada ante el foro de instancia sino que fue acom-pañada como anejo del recurso de certiorari radicado ante este Tribunal. Varias conclusiones se derivan de dicho exa-men u observación. En primer lugar, el anuncio obviamente se refiere al caso hoy ante nuestra consideración.(14) Por otro lado, resulta igualmente obvio que el mensaje conte-nido en el mismo resulta ser perjudicial para el peticiona-rio Molinari Such. El mismo es uno sumamente impactante. Como correctamente expresa la representa-ción legal de éste en el recurso radicado, en dicho anuncio se parte de la premisa que el peticionario Molinari Such es culpable de los hechos que se le imputan y que, por ser *680“amigo de Rosselló”, el peticionario ha recibido y/o recibirá trato preferente de parte de nuestro sistema de justicia; lo cual puede llevar, o presionar, a los miembros del Jurado a hacer una determinación final con total abstracción de la prueba que se, presente en el caso. En tercer término, el anuncio en controversia —posiblemente distinto a la cober-tura anterior de que fue objeto el caso de parte de los me-dios noticiosos del País— le inyecta, de forma directa, un ingrediente político-partidista al caso; hecho que, dado el alto clima de politización que reina en nuestra Isla, defini-tivamente puede afectar la expectativa, y el derecho, del peticionario Molinari Such a recibir un juicio justo e imparcial. Por último, y conforme la prueba presentada a nivel de instancia por la representación legal del peticiona-rio, dicho anuncio fue visto en un 80% de los hogares puertorriqueños.(15)
En vista a todo lo anteriormente expresado, y tomando en consideración el hecho de que ésta realmente sería la primera suspensión del caso,(16) somos del criterio que se sirven mejor los intereses de la justicia con la posposición, por un tiempo prudente y razonable, del juicio en el pre-sente caso. Dicha posposición, aun cuando ciertamente no constituye una garantía absoluta de imparcialidad por parte del juzgador de los hechos en el nuevo señalamiento, provee un período razonable de “enfriamiento” que —en unión a las medidas cautelares antes mencionadas que po-drá tomar el tribunal de instancia al reactivarse el proceso de desinsaculación del Jurado— seguramente permitirá que el peticionario Molinari Such obtenga un juicio justo e imparcial. Esto es, uno en que el juzgador de los hechos *681determine su inocencia o culpabilidad exclusivamente a base de la prueba que sea admitida durante el proceso por el tribunal de instancia y a base de las instrucciones que dicho foro le brinde al Jurado.
IV
Ello no obstante, deseamos adicionalmente dejar cons-tancia de nuestro sentir sobre los hechos que originaron el recurso que hoy resolvemos.
Resulta verdaderamente preocupante que un partido político y/o las personas que dirigen los destinos del mismo hayan incurrido en la insensible conducta que desembocó en la difusión del anuncio en controversia. La razón para la difusión del anuncio, por parte del referido partido polí-tico, era clara: el mismo adelantaba los intereses de dicha colectividad política en el referéndum que se celebró en Puerto Rico el pasado 6 de noviembre de 1994. Igualmente claro, sin embargo, resultaba ser el hecho de que la difu-sión de dicho anuncio afectaba y perjudicaba, de manera sustancial, los derechos que le garantiza la Constitución del Estado Libre Asociado de Puerto Rico al peticionario Molinari Such; persona que estaba próxima a ser enjuiciada.
A nuestra manera de ver las cosas, resulta hasta aterro-rizante que el clima de politización extrema que existe en nuestra Isla haya causado que el propósito de adelantar intereses político-partidistas haya prevalecido, sin más, en esta situación. Esto es, que así se haya actuado con total abstracción del enorme daño que se sabía que la difusión del anuncio le causaría no sólo a un ciudadano en particular sino que a la sociedad puertorriqueña en general. No adelantamos nada, como seres humanos, exacerbando a la ciudadanía y sembrando cizaña entre los miembros de nuestra sociedad; actuación la cual, inclusive, puede cau-sar, en un momento determinado, confrontaciones y desgra-*682das entre familias puertorriqueñas. Ello así ya que anun-cios de esta naturaleza pueden llevar a los ciudadanos a perder la fe en el sistema judicial puertorriqueño y, en con-secuencia, a “tomar la justicia en sus propias manos”.
Dicho de la manera más sencilla —e independiente-mente del incuestionable hecho de que los partidos políti-cos, al igual que los ciudadanos, tienen derechos que los tribunales vienen en la obligación de respetar y poner en vigor— no existe justificación alguna, de índole jurídica, para que el foro judicial permita la publicación indiscrimi-nada de anuncios de la naturaleza del aquí en controversia.(17) En el “balance de intereses” que el foro judicial viene en la obligación de hacer en esta clase de situa-ciones, la balanza necesariamente se tiene que inclinar ha-cia la protección de los derechos del ciudadano. No debe perderse de vista que el partido político en cuestión podía publicar y difundir, como lo hizo, un sinnúmero de otros anuncios que le permitían “educar” a la ciudadanía res-pecto a la posición que dicho partido sustentaba en el men-cionado “referéndum”, los cuales hacían totalmente innece-sario el anuncio aquí en controversia.
Es hora de que los ciudadanos de este País realicen el hecho de que, si es que interesan que el mismo tenga algún futuro, hay que hacer lo indecible por ponerle fin no sólo a la ola criminal que nos azota sino que al canibalismo polí-tico que, de manera rampante e insensible, existe en esta bendita Isla. En el entretanto, y en cuanto a esto último, este Tribunal debe mantenerse atento a la ocurrencia de esta clase de situaciones y, como lo ha hecho en el presente caso, prontamente tomar la acción correctiva necesaria para mantener totalmente libre de influencias políticas los *683procesos criminales que se llevan a cabo en nuestra jurisdicción.

 Véase el pliego acusatorio radicado por el Ministerio Fiscal en relación con una alegada infracción a la Sec. 5-801 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 1041.


 Establece el citado Art. 87 del Código Penal, 33 L.P.R.A. see. 4006, que:
“Cuando en la muerte ocasionada por una persona al conducir un vehículo de motor mediare imprudencia crasa o temeraria, se impondrá pena de reclusión por un término fijo de tres (3) años. De mediar circunstancias agravantes, la pena fija esta-blecida podrá ser aumentada hasta un máximo de cinco (5) años; de mediar circuns-tancias atenuantes, podrá ser reducida hasta un mínimo de dos (2) años.
“La imprudencia crasa o temeraria es aquella de tal naturaleza que demuestre un absoluto menosprecio de la seguridad de los demás bajo circunstancias que pro-bablemente produzcan daños a éstos y no significa una mera falta de cuidado.”


 Debe señalarse que el Estado, en adición, radicó dos (2) pliegos acusatorios adicionales contra Molinari Such, a saber: uno por una alegada infracción a la See. 5-801 de la Ley de Vehículos y Tránsito de Puerto Rico, ante, y el otro por una supuesta infracción a la Sec. 3-301 de la referida ley, 9 L.P.R.A. see. 721, ambos delitos menos graves.


 Con el propósito de acelerar los procedimientos, y para evitar tener que citar nuevamente al imputado de delito, su abogado, y los testigos del caso, se estila a nivel de instancia, una vez se determina causa probable en la vista preliminar, que el magistrado que preside dicha vista, cite “automáticamente” a las personas antes mencionadas para el acto de lectura de acusación y/o el acto del juicio.


 Ello así surge de la “minuta” que recoge, y resume, lo acontecido ante el tribunal de instancia el día 21 de septiembre de 1994.


 Hecho que, posteriormente, fue aceptado por el director de la campaña del “referéndum” del P.P.D.


 Durante la misma, la representación legal de Molinari Such ofreció prueba testifical y documental que establecía la frecuencia con que había “salido al aire” el anuncio en controversia; esto es, un total de veintiuna (21) ocasiones desde el día 27 de octubre al 1ro de noviembre de 1994.
En adición, se presentó prueba documental y testifical sobre el número de ho-gares a los cuales había llegado el referido anuncio, promediando una cobertura del 80% del total de los hogares puertorriqueños.


 Durante dicho proceso de selección de jurado —el cual está en su etapa preliminar, no habiéndose juramentado, en forma definitiva, ningún jurado— se ha puesto de manifiesto que varios candidatos al mismo han expresado que no sólo han leído, y oído, sobre el “caso Molinari” sino que vieron y escucharon el anuncio político en controversia. Algunos de dichos candidatos a jurado han expresado que entienden “que Molinari Such es culpable y que éste viene en la obligación de traerles prueba sobre su inocencia”.


 Véase Sec. 11 del Art. 2 de la Constitución, L.P.R.A., Tomo 1; véanse, en adición: Pueblo v. Moreno Morales II, 132 D.P.R. 290 (1992); Pueblo v. Hernández Mercado, 126 D.P.R. 427 (1990); Pueblo v. Lebrón González, 113 D.P.R. 81 (1982).


 Pueblo v. Miranda Santiago, 130 D.P.R. 507 (1992); Pueblo v. Maldonado Dipiní, 96 D.P.R. 897 (1969).


 Pueblo v. Miranda Santiago, ante; Pueblo v. Lebrón González, ante.


 Pueblo v. Hernández Mercado, ante.


 La diferencia entre ambas situaciones radica en que, en el caso hoy ante nuestra consideración, los intereses “en pugna” lo son el “derecho de expresión” del partido político que publicó el anuncio vis-á-vis el derecho a un juicio justo e imparcial de parte del peticionario Molinari Such. Véase Colón v. Romero Barceló, 112 D.P.R. 573 (1982).
En el caso “ordinario” de publicidad masiva y excesiva por parte de los medios noticiosos del País, los derechos en pugna lo son el antes mencionado derecho a un juicio justo e imparcial del acusado vis-á-vis el derecho a la libertad de prensa.


 Hecho que, inclusive, aceptó el juez de instancia al negarse a suspender el juicio.


 Que el mismo tuvo una cobertura, y alcance, extenso lo demuestra, en adi-ción, las contestaciones que brindaron varios de los jurados durante el proceso de desinsaculación de jurado que hasta la fecha se ha llevado a cabo a nivel de instancia.


 El señalamiento “automático” del 15 de septiembre de 1994 fue dejado sin efecto por acuerdo entre los abogados de las partes y el tribunal de instancia; ello debido al hecho que no había habido realmente tiempo para realizar, y terminar, el descubrimiento de prueba.


 El vehículo procesal apropiado para dilucidar dicho planteamiento lo era una acción civil sobre injunction y sentencia declaratoria. Véase Colón v. Romero Barceló, ante.